Order entered October      , 2012




                                           In The
                                  Court of appealo
                         fifth 4065tritt of MexagatMaim:4
                                    No. 05-12-00855-CV

                             R. MICHAEL WARD, Appellant

                                             V.

                         WAYNE STANFORD, ET AL., Appellee

                          On Appeal from the 44th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 08-12624-B

                                         ORDER
       The Court has before it appellant's October 2, 2012 second agreed motion for extension

of time to file its brief The Court GRANTS the motion and ORDERS appellant to file his brief

by November 2, 2012. No further extensions will be granted absent a showing of exceptional

circumstances.

                                                                                )14.1-M
                                                             TH LAN7-M FERS
                                                        CE